Exhibit 10.64

 

VERISIGN, INC.

ANNUAL INCENTIVE COMPENSATION PLAN

Effective Date: May 27, 2010

 

VeriSign, Inc. (the “Company”), a Delaware corporation, hereby establishes and
adopts the Annual Incentive Compensation Plan (the “Plan”) to provide incentive
awards that are intended to qualify as “performance-based compensation” within
the meaning of Section 162(m) of the Internal Revenue Code of 1986, as amended.

 

1. PURPOSES OF THE PLAN

 

The purposes of the Plan are to advance the interests of the Company and its
stockholders and assist the Company in attracting and retaining executive
officers of the Company and its Affiliates who, because of the extent of their
responsibilities, can make significant contributions to the Company’s success by
their ability, industry, loyalty and exceptional services, by providing
incentives and financial rewards to such executive officers.

 

2. DEFINITIONS

 

2.1. “Affiliate” shall mean any corporation, partnership or other organization
of which the Company owns or controls, directly or indirectly, not less than 50%
of the total combined voting power of all classes of stock or other equity
interests.

 

2.2. “Award” shall mean an award granted to a Participant under the Plan.

 

2.3. “Board” shall mean the board of directors of the Company.

 

2.4. “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time, and any successor thereto.

 

2.5. “Committee” shall mean the Compensation Committee of the Board or any
subcommittee thereof formed by the Compensation Committee to act as the
Committee hereunder. For purposes of satisfying the requirements of
Section 162(m) of the Code and the regulations thereunder, the Committee is
intended to consist solely of two or more “outside directors” as such term is
defined in Section 162(m) of the Code and the regulations thereunder.

 

2.6. “Disability” means any physical or mental condition of a Participant that
in the opinion of the Committee renders the Participant incapable of continuing
to be an employee of the Company and its Affiliates.

 

2.7. “Participant” shall mean the Company’s Chief Executive Officer and each
other executive officer of the Company selected by the Committee pursuant to
Section 3.1 to participate in the Plan.

 

2.8. “Performance Criteria” shall mean the measurable performance objective(s)
established pursuant to the Plan for Participants who have received grants of
Awards hereunder, which may include any one or more of the following: net sales;
revenue; revenue growth or product revenue growth; operating income (before or
after taxes); pre- or after-tax income or loss (before or after allocation of
corporate overhead and bonus); earnings or loss per share; net income or loss
(before or after taxes); return on equity; total stockholder return; return on
assets or net assets; appreciation in and/or maintenance of the price of shares
of the Company’s common stock or any other publicly-traded securities of the
Company; market share; gross profits; earnings or losses (including earnings or
losses before taxes, before interest and taxes, or before interest, taxes,
depreciation and amortization); economic value-added models or equivalent
metrics; comparisons with various stock market indices; reductions in costs;
cash flow or cash flow per share (before or after dividends); return on capital
(including return on total capital or return on invested capital); cash flow
return on investment; improvement in or attainment of expense levels or working
capital levels, including cash, inventory and accounts receivable; operating
margin; gross margin; year-end cash; cash margin; debt reduction; stockholders
equity; operating efficiencies; market share; customer satisfaction; customer
growth; employee satisfaction; regulatory achievements (including submitting or
filing applications or other documents with regulatory authorities or receiving
approval of any such applications or other documents and passing pre-approval
inspections (whether of the Company or the Company’s third-party manufacturer)
and validation of manufacturing processes (whether the Company’s or the
Company’s third-party manufacturer’s)); strategic partnerships or transactions
(including in-licensing and out-licensing of intellectual property; establishing
relationships with commercial entities with respect to the marketing,
distribution and sale of the Company’s products (including with group purchasing
organizations, distributors and other vendors); supply chain achievements
(including establishing relationships with manufacturers or suppliers of
component materials and manufacturers of the Company’s products);
co-development, co-marketing, profit sharing, joint venture or other similar
arrangements; financial ratios, including those measuring liquidity, activity,
profitability or leverage; cost of capital or assets under

 

1



--------------------------------------------------------------------------------

management; financing and other capital raising transactions (including sales of
the Company’s equity or debt securities; factoring transactions; sales or
licenses of the Company’s assets, including its intellectual property, whether
in a particular jurisdiction or territory or globally; or through partnering
transactions); implementation, completion or attainment of measurable objectives
with respect to research, development, manufacturing, commercialization,
products or projects, production volume levels, acquisitions and divestitures;
factoring transactions; or recruiting and maintaining personnel.

 

2.9. “Performance Period” shall mean the Company’s fiscal year or such other
period that the Committee, in its sole discretion, may establish.

 

3. ELIGIBILITY AND ADMINISTRATION

 

3.1. Eligibility. The individuals eligible to participate in the Plan shall be
the Company’s Chief Executive Officer and any other executive officer of the
Company or an Affiliate selected by the Committee to participate in the Plan
(each, a “Participant”).

 

3.2. Administration. (a) The Plan shall be administered by the Committee. The
Committee shall have full power and authority, subject to the provisions of the
Plan and subject to such orders or resolutions not inconsistent with the
provisions of the Plan as may from time to time be adopted by the Board or the
Committee, to: (i) select the Participants to whom Awards may from time to time
be granted hereunder; (ii) determine the terms and conditions, not inconsistent
with the provisions of the Plan, of each Award; (iii) determine the time when
Awards will be granted and paid and the Performance Period to which they relate;
(iv) determine the performance goals for Awards for each Participant in respect
of each Performance Period based on the Performance Criteria and certify the
calculation of the amount of the Award payable to each Participant in respect of
each Performance Period; (v) determine whether payment of Awards may be deferred
by Participants; (vi) interpret and administer the Plan and any instrument or
agreement entered into in connection with the Plan; (vii) correct any defect,
supply any omission or reconcile any inconsistency in the Plan or any Award in
the manner and to the extent that the Committee shall deem desirable to carry it
into effect; (viii) establish such rules and regulations and appoint such agents
as it shall deem appropriate for the proper administration of the Plan; and
(ix) make any other determination and take any other action that the Committee
deems necessary or desirable for administration of the Plan.

 

(b) Decisions of the Committee shall be final, conclusive and binding on all
persons or entities, including the Company, any Affiliate, any Participant and
any person claiming any benefit or right under an Award or under the Plan.

 

(c) To the extent not inconsistent with applicable law or the rules and
regulations of the NASDAQ Stock Market (or such other principal securities
market on which the Company’s securities are listed or qualified for trading),
including the applicable provisions of Section 162(m) of the Code and the
regulations thereunder, the Committee may delegate to one or more officers of
the Company or a committee of officers the authority to take actions on its
behalf pursuant to the Plan.

 

4. AWARDS

 

4.1. Performance Period; Performance Goals. (a) Not later than the earlier of
(i) 90 days after the commencement of each fiscal year of the Company and
(ii) the expiration of 25% of the Performance Period, the Committee shall, in
writing, designate (x) one or more Performance Periods, (y) the Participants for
each Performance Period and (z) the performance goals for determining the Award
to be paid to each Participant for each Performance Period based on attainment
of specified levels of one or any combination of the Performance Criteria.
Within such time period the Committee shall also specify any exclusion(s) or
inclusion(s) for charges related to any event(s) or occurrence(s) which the
Committee determines should appropriately be excluded or included, as
applicable, for purposes of measuring performance against the applicable
Performance Criteria, which may include (a) restructurings, reorganizations,
discontinued operations, non-core businesses in continuing operations,
acquisitions, dispositions, or any extraordinary nonrecurring items as described
in ASC Subtopic 225-20 and/or in management’s discussion and analysis of
financial condition and results of operations appearing in the Company’s Annual
Report on Form 10-K for the applicable year, (b) the cumulative effects of tax
or accounting changes, each in accordance with generally accepted accounting
principles, (c) foreign exchange gains or losses, (d) stock-based compensation,
(e) amortization of intangible assets, impairments of goodwill and other
intangible assets, asset write downs, or non-cash interest expense or
(f) litigation or claim judgments or settlements. Any such inclusion or

 

2



--------------------------------------------------------------------------------

exclusion shall be prescribed in a form that meets the requirements for
deductibility under Section 162(m) of the Code and the regulations thereunder.
If the Committee determines that a change in the business, operations, corporate
structure or capital structure of the Company, or the manner in which it
conducts its business, or other events or circumstances, render previously
established performance goals unsuitable, the Committee may in its discretion
modify such performance goals or the related levels of achievement, in whole or
in part, as the Committee deems appropriate and equitable; provided that, unless
the Committee determines otherwise, no such action shall be taken if and to the
extent it would result in the loss of an otherwise available exemption of the
Award under Section 162(m) of the Code and the regulations thereunder.

 

(b) If a person becomes eligible to participate in the Plan after the Committee
has made its initial designation of Participants, such individual may become a
Participant if so designated in writing by the Committee.

 

(c) The performance goals designated by the Committee may be determined solely
by reference to the Company’s performance or the performance of an Affiliate,
division, business segment or business unit of the Company, or based upon the
relative performance of other companies or upon comparisons of any of the
indicators of performance relative to other companies. Such performance goals
shall otherwise comply with the requirements for performance based compensation
set forth in Section 162(m) of the Code and the regulations thereunder.

 

4.2. Certification. At such time as it shall determine appropriate following the
conclusion of each Performance Period and prior to the applicable payment date
(as determined in accordance with Section 4.3), the Committee shall certify, in
writing, whether and to what extent the applicable Performance Criteria have
been satisfied and the amount (if any) to be paid pursuant to each Participant’s
Award for such Performance Period.

 

4.3. Payment of Awards. The amount of the Award actually paid to a Participant
may, in the sole discretion of the Committee, be reduced to less than the amount
otherwise payable to the Participant based on attainment of the performance
goals for the Performance Period as determined in accordance with Sections 4.1
and 4.2 (including that any such amount may be reduced to zero). The Committee
may not waive the achievement of the applicable performance goals except in the
case of the death or Disability of the Participant, a change in control of the
Company, or as otherwise determined by the Committee in special circumstances,
in each case in accordance with the exception for performance based compensation
set forth in Section 162(m) of the Code and the regulations thereunder. The
actual amount of the Award determined by the Committee for a Performance Period
shall be paid in cash or, to the extent provided in such plan, in share awards
under a stockholder-approved stock plan of the Company. Payment to each
Participant shall be subject to the Participant’s continuous employment with the
Company or its Affiliate through the applicable payment date. If the Participant
satisfies the service condition set forth in the preceding sentence, payment to
such Participant shall be made no later than the fifteenth day of the third
month following the end of the fiscal year of the Company in which the
applicable payment date occurs, unless payment is deferred pursuant to a plan or
arrangement satisfying the requirements of Section 409A of the Code.

 

4.4. Changes in Employment. If a person becomes a Participant as specified in
Section 4.1(b) during a Performance Period, the Award payable to such
Participant may, in the discretion of the Committee, be proportionately reduced
based on the period of actual employment during the applicable Performance
Period. If a Participant does not remain continuously employed with the Company
or its Affiliate through the applicable payment date for an Award, the
Participant shall forfeit his or her right to any payment pursuant to such
Award; provided that, except where the Participant was terminated for cause (as
determined by the Committee in its sole discretion), the Committee, in its sole
discretion, may determine to pay such Participant all or any portion of such
Award, subject to such terms and conditions as the Committee may establish.
Notwithstanding anything to the contrary herein, unless the Committee determines
otherwise, any actions taken by the Committee pursuant to this Section 4.4 shall
be subject to compliance with the exception for performance based compensation
set forth in Section 162(m) of the Code and the regulations thereunder.

 

4.5. Maximum Award. The maximum dollar value of an Award payable to any
Participant in any 12-month period is $5,000,000.

 

5. MISCELLANEOUS

 

5.1. Amendment and Termination of the Plan. The Board or the Committee may, from
time to time, alter, amend, suspend or terminate the Plan as it shall deem
advisable, subject to any requirement for stockholder approval imposed by
applicable law, including Section 162(m) of the Code, or by the NASDAQ Stock
Market (or such other

 

3



--------------------------------------------------------------------------------

principal securities market on which the Company’s securities are listed or
qualified for trading). No amendments to, or termination of, the Plan shall in
any way impair the rights of a Participant under any Award previously granted
without such Participant’s consent.

 

5.2. Section 162(m) of the Code. Unless otherwise determined by the Committee,
the provisions of this Plan shall be administered and interpreted in accordance
with Section 162(m) of the Code and the regulations thereunder to ensure the
deductibility by the Company of the payment of Awards.

 

5.3. Section 409A of the Code. Awards are intended not to be subject to
Section 409A of the Code by reason of being a short-term deferral and shall be
interpreted accordingly. If any provision of the Plan or any Award could cause
any Award to be subject to taxes, interest or penalties under Section 409A of
the Code, or if any such provision contravenes Section 409A (or any regulations
or guidance promulgated thereunder), the Company may, in its sole discretion,
modify the Plan or any Award to (a) avoid being subject to, or comply with,
Section 409A, (b) avoid the imposition of taxes, interest and penalties under
Section 409A and/or (c) maintain, to the maximum extent practicable, the
original intent of the applicable provision without violating the provisions of
Section 409A. Moreover, any discretionary authority that the Board or the
Committee may have pursuant to the Plan shall not be applicable to any Award
that is subject to Section 409A to the extent such discretionary authority would
contravene Section 409A. Nothing in the Plan shall require the Company to
provide any gross-up or other tax reimbursement to a Participant in connection
with any violation of Section 409A or otherwise.

 

5.4. Tax Withholding. The Company or an Affiliate shall have the right to make
all payments or distributions pursuant to the Plan to a Participant net of any
applicable federal, state and local taxes required to be paid or withheld. The
Company or an Affiliate shall have the right to withhold from wages, Awards or
other amounts otherwise payable to such Participant such withholding taxes as
may be required by law, or to otherwise require the Participant to pay such
withholding taxes. If the Participant shall fail to make such tax payments as
are required, the Company or an Affiliate shall, to the extent permitted by law,
have the right to deduct any such taxes from any payment of any kind otherwise
due to such Participant or to take such other action as may be necessary to
satisfy such withholding obligations.

 

5.5. Right of Discharge Reserved; Claims to Awards. Nothing in this Plan shall
provide any Participant a right to receive any Award or payment under the Plan
with respect to a Performance Period. Nothing in the Plan nor the grant of an
Award hereunder shall confer upon any Participant the right to continue in the
employment of the Company or an Affiliate or affect any right that the Company
or an Affiliate may have to terminate the employment of (or to demote or to
exclude from future Awards under the Plan) any such Participant at any time for
any reason. Except as specifically provided by the Committee, in the event of
the termination of employment of any Participant, the Company shall not be
liable for the loss of existing or potential profit from any Award granted to
such Participant. No Participant shall have any claim to be granted any Award
under the Plan, and there is no obligation for uniformity of treatment of
Participants under the Plan.

 

5.6. Nature of Payments. All Awards made pursuant to the Plan are in
consideration of services performed or to be performed for the Company or an
Affiliate, division or business unit of the Company. Any income or gain realized
pursuant to Awards under the Plan constitute a special incentive payment to the
Participant and shall not be taken into account, to the extent permissible under
applicable law, as compensation for purposes of any of the employee benefit
plans of the Company or an Affiliate except as may be determined by the
Committee or by the Board or board of directors of the applicable Affiliate.

 

5.7. Other Plans. Nothing contained in the Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.

 

5.8. Severability. If any provision of the Plan shall be held unlawful or
otherwise invalid or unenforceable in whole or in part by a court of competent
jurisdiction, such provision shall (a) be deemed limited to the extent that such
court of competent jurisdiction deems it lawful, valid and/or enforceable and as
so limited shall remain in full force and effect, and (b) not affect any other
provision of the Plan or part thereof, each of which shall remain in full force
and effect. If the making of any payment or the provision of any other benefit
required under the Plan shall be held unlawful or otherwise invalid or
unenforceable by a court of competent jurisdiction, such unlawfulness,
invalidity or unenforceability shall not prevent any other payment or benefit
from being made or provided under the

 

4



--------------------------------------------------------------------------------

Plan, and if the making of any payment in full or the provision of any other
benefit required under the Plan in full would be unlawful or otherwise invalid
or unenforceable, then such unlawfulness, invalidity or unenforceability shall
not prevent such payment or benefit from being made or provided in part, to the
extent that it would not be unlawful, invalid or unenforceable, and the maximum
payment or benefit that would not be unlawful, invalid or unenforceable shall be
made or provided under the Plan.

 

5.9. Construction. As used in the Plan, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”

 

5.10. Unfunded Status of the Plan. The Plan is intended to constitute an
“unfunded” plan for incentive compensation and deferred compensation if
permitted by the Committee. With respect to any payments not yet made to a
Participant by the Company, nothing contained herein shall give any such
Participant any rights that are greater than those of a general creditor of the
Company.

 

5.11. Governing Law. The Plan and all determinations made and actions taken
thereunder, to the extent not otherwise governed by the Code or the laws of the
United States, shall be governed by the laws of the State of Delaware, without
reference to principles of conflict of laws that might result in the application
of the laws of another jurisdiction, and shall be construed accordingly.

 

5.12. Effective Date of Plan. The Plan shall be effective on the date of the
approval of the Plan by the holders of the then outstanding securities of the
Company entitled to vote generally in the election of directors. The Plan shall
be null and void and of no effect if the foregoing condition is not fulfilled.

 

5.13. Captions. The captions in the Plan are for convenience of reference only,
and are not intended to narrow, limit or affect the substance or interpretation
of the provisions contained herein.

 

5